By the Court,
Nelson, Ch. J.
The right of the applicant depends upon the act of congress passed March 3d, 1813, which provides, “That no person who shall arrive in the United States, from and after the time when this act shall take effect, shall be admitted to become a citizen of the United States, who shall not, for the continued term of five years, next preceding his admission as aforesaid, have resided within the United States, without being, at any time during the said five years, out of the territory of the United States.” (4 Laws of U. S. 512, 514, § 12, Bio. ed.) The act of April 14th, 1802, did not require, in express terms, that the alien should have resided in the United States “ for the continued term of five years,” but left room for an implication that the prescribed term might be made up of detached periods. It allowed the alien to be admitted, moreover, notwithstanding he had "occasionally travelled out of the United States during the five years, provided he had done so without any intention of changing his domicil. (3 Laws of U. S. 476, § 2, Bio. ed.) The twelfth section-of the act of 1813 seems to have been passed with especial reference to these two particulars. It requires an uninterrupted residence on the part of the alien for the period of five years next preceding his admission, and precludes him from becoming a citizen if he has been out of the territory of the United States during that period, though for-a mere temporary purpose. The leading object of the provision was undoubtedly to make the alien’s right depend upon the simple enquiry whether he has in fact remained within the United States during the whole five years next preceding his application, and thus exclude all enquiry as to the intention and purpose of his departure.
In the present case the applicant has not complied with the condition upon which his right to become a citizen depends, and his application must therefore be’ rejected.
Ordered accordingly.